COOK, Judge
(concurring):
The Court of Military Review upheld accused’s contention “that paragraphs 6(a) and 10(b) of Article VII of the [North Atlantic Treaty Organization Status of Forces Agreement] NATO SOFA required . . . liaison with German authorities” before effectuation of an authorized off-base search of a servicemember’s apartment. 9 M.J. 501, 503 (1980). Paragraph 6.-(a) of Article VII of the NATO SOFA and Article 3 of the Supplementary Agreement to the NATO SOFA,1 impose an obligation upon the parties to “render mutual assistance” in the investigation and collection of evidence. The regulated conduct is that between the countries. No private right of, or protection to, an individual is comprehended within the requirement. Consequently, I perceive no possible basis for invocation of an exclusionary rule which is predicated upon violation of a private right. See my opinion in United States v. Bunkley, 12 M.J. 240 (C.M.A.1982).
Similarily, NATO SOFA Article VII, paragraph 10.-(b) and pertinent subdivisions of Article 3 of the Supplementary
*257Agreement2 cannot reasonably be construed to establish additional safeguards to a servicemember’s right to be free from unreasonable search and seizure by American military law enforcement authorities. In United States v. Bunkley, supra, I set out my reasons for concluding that paragraph 10.-{b), and related Article 28 of the Supplementary Agreement do “not establish civilian premises occupied by a service-member as a privileged sanctuary against entry by an American military law enforcement agent.” 12 M.J. 249. I discern no encroachment on an individual’s expectation of privacy by the failure of military authorities to effect liaison with authorities of the host nation before execution of a valid military authorization to search. The absence of coordination with enforcement agents of the host country has no evident impact upon the individual’s privacy or the requirement of probable cause for an American search. That it is not reason to subject the results of an otherwise lawful search to an exclusionary rule is manifested by Mil.R. Evid. 315(c)(4)(B), which provides that, where “a treaty or agreement” requires “concurrence” from “an appropriate representative of the foreign country,” such concurrence should be obtained, but “noncompliance with a treaty or agreement . .. does not render a search unlawful.”
I join in answering the certified question in the negative, setting aside the decision of the United States Air Force Court of Military Review, and in directing return of the record of trial to that court for further review.

. Article VII, paragraph 6.-(a) of the Agreement Between the Parties to the North Atlantic Treaty Regarding the Status of Their Forces [NATO SOFA], 4 U.S.T. 1792, T.I.A.S. No. 2846 (effective date — August 23, 1953), and Article 3 of the Agreement to supplement the Agreement Between the Parties to the North Atlantic Treaty Regarding the Status of Their Forces with respect to Foreign Forces stationed in the Federal Republic of Germany [Supplementary Agreement], 14 U.S.T. 531, T.I.A.S. No. 5351 (effective date — July 1, 1963), respectively, state:
NATO SOFA Article VII
6.-(a) The authorities of the receiving and sending States shall assist each other in the carrying out of all necessary investigations into offenses, and in the collection and production of evidence, including the seizure ... of objects connected with an offense.
[4 U.S.T. at 1800.]
Supplementary Agreement Article 3
1. In accordance with the obligations imposed by the North Atlantic Treaty upon the contracting parties thereto to render mutual assistance, the German authorities and the authorities of the forces shall cooperate closely to ensure the implementation of ... [SOFA] and of the present Agreement.
[14 U.S.T. at 539 (footnote omitted).]


. Article VII, paragraph 10, NATO SOFA, and pertinent subdivisions of Article 3 of the Supplementary Agreement, state:
NATO SOFA
Article VII
10.-(a) Regularly constituted military units ... shall have the right to police any camps, establishments or other premises which they occupy as the result of an agreement with the receiving State. The military police of the force may take all appropriate measures to ensure the maintenance of order and security on such premises.
(b) Outside these premises, such military police shall be employed only
Supplementary Agreement to NATO SOFA
Article 28
1. The military police of a force shall have the right to patrol on public roads, on public transport, in restaurants (Gaststatten) and in all other places to which the public has access and to take such measures with respect to the members of a force, ... as are necessary to maintain order and discipline. Insofar as it is necessary or expedient the details of the exercise of this right shall be agreed upon between the German authori-
nato SOFA
subject to arrangements with the authorities of the receiving State and in liaison with those authorities, and in so far as such employment is necessary to maintain discipline and order among the members of the force.
[Id. at 1802.]
Supplementary Agreement to NATO SOFA
ties and the authorities of the force, who shall maintain close mutual liaison.
[id. at 559-60.]